Case: 3:19-mj-00447-MJN Doc #: 1-1 Filed: 08/07/19 Page: 1 of 1 PAGEID #: 5

COPY
‘ O 4

AO 442 (Rev, 11/11) Arrest Warrant Re CEE

UNITED STATES DISTRICT COURT —agis ni 99 py

 

3 30
for the
Eastern District of Kentucky
United States of America
v. )
SHMAURE D. woops @/K/a Zach ) Case No, 6:19-CR-33-CHB
2012 PHILADELPHIA DRIVE )
DAYTON, OH 45406 )
DOB: 11/23/1992 )
SSN: XXX-XX-XXXX )
Defendant
ARREST WARRANT
To: — Any authorized law enforcement officer
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) SHMAURE D. WOODS > 7 a “
who is accused of an offense or violation based on the following document filed with the court:
@& Indictment  Superseding Indictment O Information © Superseding Information © Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:
21/846 - Conspiracy to Distribute Controlled Substances - 1 count

  

Date: 06/27/2019

 

 

 

 

 

Issuing officer's'signa
City and state: _ LONDON, KY ROBERTALARR CLERKS | a ISTRICT COURT
Siihued tdnednd tile» RBB D.C.
Return
This warrant was received on (dare) — =—————S—SC, and the person was arrested on (dare)

at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 

 
